Order filed July 8, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00574-CV
                                  ____________

WESTVIEW DRIVE INVESTMENTS, LLC AND JACK YETIV, Appellants

                                        V.

      LANDMARK AMERICAN INSURANCE CO., KING-PHILLIPS
        INSURANCE AGENCY, INC. AKA INSURTRUST INSURANCE,
                AND GREGORY MCGEHEE, Appellees


                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-47829

                                    ORDER

      On June 23, 2016, this court ordered the Harris County District Clerk to
prepare a supplemental clerk’s record containing certain relevant items that were
omitted from the clerk’s record. See Tex. R. App. P. 34.5(c). The supplemental
record was filed June 28, 2016. Our review has determined that the following items
included in the June 23 order was not included in the supplemental record:
       1.     All exhibits to Plaintiff’s Response to Landmark’s Motion for Partial
              Summary Judgment Addressing Mortgagee Coverages Under the
              Landmark Policy and Texas Law, filed February 28, 2014.

       Accordingly, the Harris County District Clerk is directed to file a second
supplemental clerk’s record on or before July 18, 2016, containing those exhibits. If
a requested item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the item is not a
part of the case file.

                                 PER CURIAM




                                          2